Case 18-11625-LSS   Doc 485   Filed 10/03/19   Page 1 of 4
Case 18-11625-LSS   Doc 485   Filed 10/03/19   Page 2 of 4


                    EXHIBIT A
Tintri, Inc - U.S. Mail
                                 Case 18-11625-LSS       Doc 485        Filed 10/03/19      Page 3 of 4                 Served 10/3/2019

ASHBY & GEDDES, P.A.                         ATTORNEY GENERAL AND ASSISTANT ATTORNEY GE     ATTORNEY GENERAL'S OFFICE BANKRUPTCY & CO
GREGORY A. TAYLOR, DAVID F. COOK             DANA NESSEL AND HEATHER L DONALD               ATTN: COURTNEY J. HULL
500 DELAWARE AVENUE, 8TH FLOOR               3030 W GRAND BLVD                              P.O. BOX 125448
PO BOX 1150                                  CADILLAC PLACE STE 10-200                      AUSTIN, TX 78711-2548
WILMINGTON, DE 19899-1150                    DETROIT, MI 48202



BIALSON, BERGEN & SCHWAB                     BUCHALTER, A PROFESSIONAL CORPORATION          BUSINESS WIRE INC.
LAWRENCE M. SCHWAB AND THOMAS M.GAA          SHAWN M. CHRISTIANSON                          ATTN: ANGELA ARAFAT
633 MENLO AVE, SUITE 100                     55 SECOND STREET, 17TH FLOOR                   101 CALIFORNIA ST 20TH FL
MENLO PARK, CA 94025                         SAN FRANCISCO, CA 94105-3493                   SAN FRANCISCO, CA 94111




BUSINESS WIRE INC.                           BXP RESEARCH PARK LP                           BXP RESEARCH PARK LP
DEPARTMENT, #34182                           C/O BOSTON PROPERTIES                          C/O GOULSTON & STORRS PC
P.O. BOX 39000                               ATTN: MICHELE YIP                              ATTN: DOUGLAS B. ROSNER
SAN FRANCISCO, CA 94139                      FOUR EMBARACADERO CENTER, LOBBY LEVEL, STE 1   400 ATLANTIC AVE
                                             SAN FRANCISCO, CA 94111                        BOSTON, MA 02110



CALIFORNIA ATTORNEY GENERAL                  CIARDI CIARDI & ASTIN                          CIARDI CIARDI & ASTIN
XAVIER BECERRA                               DANIEL K. ASTIN AND JOSEPH J. MCMAHON, JR.     WALTER W. GOULDSBURY III
1300 I ST., STE. 1740                        1204 N. KING STREET                            52 HADDONFIELD-BERLIN ROAD, SUITE 1000
SACRAMENTO, CA 95814                         WILMINGTON, DE 19801                           CHERRY HILL, NJ 08034




DELAWARE ATTORNEY GENERAL                    DELAWARE DEPARTMENT OF REVENUE                 DELAWARE DEPT OF JUSTICE
MATTHEW P. DENN                              ZILLAH A. FRAMPTON, BANKRUPTCY ADMINISTRATOR   ATTN BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILDING, 5TH FL         CARVEL STATE OFFICE BUILDING, 8TH FL           820 N FRENCH ST 6TH FL
820 N FRENCH ST                              820 N FRENCH ST                                WILMINGTON, DE 19801
WILMINGTON, DE 19801                         WILMINGTON, DE 19801



DELAWARE SECRETARY OF STATE                  DELAWARE STATE TREASURY                        DOSHI LEGAL GROUP, P.C.
DIVISION OF CORPORATIONS - FRANCHISE TAX     SECRETARY OF TREASURY                          AMISH R. DOSHI
401 FEDERAL STREET                           820 SILVER LAKE BLVD., SUITE 100               1979 MARCUS AVENUE, SUITE 210E
JOHN G TOWNSEND BUILDING, SUITE 4            DOVER, DE 19904                                LAKE SUCCESS, NY 11042
DOVER, DE 19901



DUANE MORRIS LLP                             DUANE MORRIS LLP                               FELDERSTEIN FITZGERALD WILLOUGHBY & PASCU
JARRET P. HITCHINGS                          MARCUS O. COLABIANCHI                          PAUL J. PASCUZZI AND HOLLY A. ESTIOKO
222 DELAWARE AVENUE, SUITE 1600              ONE MARKET PLAZA, SUITE 2200                   400 CAPITOL MALL, SUITE 1750
WILMINGTON, DE 19801-1659                    SPEAR TOWER                                    SACRAMENTO, CA 95814
                                             SAN FRANCISCO, CA 94105



GOULSTON & STORRS PC                         HOPKINS & CARLEY                               ICG
DOUGLAS B. ROSNER                            MONIQUE D. JEWETT-BREWSTER                     BRAD CHIBOS
400 ATLANTIC AVENUE                          70 SOUTH FIRST STREET                          999 W TAYLOR SUITE B
BOSTON, MA 02110-3333                        SAN JOSE, CA 95113-2406                        SAN JOSE, CA 95126




INTERNAL REVENUE SERVICE                     INTERNAL REVENUE SERVICE                       INTERNAL REVENUE SERVICE
ATTN SUSANNE LARSON                          CENTRALIZED INSOLVENCY OPERATION               CENTRALIZED INSOLVENCY OPERATION
31 HOPKINS PLZ RM 1150                       2970 MARKET ST                                 PO BOX 7346
BALTIMORE, MD 21201                          PHILADELPHIA, PA 19104                         PHILADELPHIA, PA 19101-7346




IOWA DEPARTMENT OF REVENUE                   KURTZMAN CARSON CONSULTANTS LLC                MANATT, PHELPS & PHILLIPS, LLP
C/O OFFICE OF THE ATTORNEY GENERAL OF IOWA   2335 ALASKA AVE                                ALAN M. NOSKOW
ATTN: BANKRUPTCY UNIT                        EL SEGUNDO, CA 90245                           1050 CONNECTICUT AVE. NW, SUITE 600
1305 E WALNUT                                                                               WASHINGTON, DC 20036
DES MOINES, IA 50319



MANATT, PHELPS & PHILLIPS, LLP               MCDERMOTT WILL & EMERY                         MCDERMOTT WILL & EMERY
BLASE P. DILLINGHAM                          GARY B. ROSENBAUM                              TIMOTHY W. WALSH, RILEY T. ORLOFF
11355 W. OLYMPIC BOULEVARD                   2049 CENTURY PARK EAST, SUITE 3800             340 MADISON AVENUE
LOS ANGELES, CA 90064                        LOS ANGELES, CA 90067                          NEW YORK, NY 10173




Page 1 of 2
Tintri, Inc - U.S. Mail
                              Case 18-11625-LSS            Doc 485        Filed 10/03/19          Page 4 of 4               Served 10/3/2019

MONTGOMERY, MCCRACKEN, WALKER & RHOADS, LL      OFFICE OF ATTORNEY GENERAL                        OFFICE OF THE UNITED STATES TRUSTEE DELAWA
MARK A. FINK                                    CHRISTOPHER R. MOMJIAN SENIOR DEPUTY ATTORN       TIMOTHY J. FOX
1105 NORTH MARKET STREET, 15TH FLOOR            1600 ARCH STREET, SUITE 300                       844 KING ST STE 2207
WILMINGTON, DE 19801                            THE PHOENIX BUILDING                              LOCKBOX 35
                                                PHILADELPHIA, PA 19103                            WILMINGTON, DE 19801



ORACLE AMERICA, INC. SUCCESSOR IN INTEREST TO   PACHULSKI STANG ZIEHL & JONES LLP                 PACHULSKI STANG ZIEHL & JONES LLP
C/O BUCHALTER, A PROFESSIONAL CORPORATION       HENRY C. KEVANE, JOHN D. FIERO, AND JOHN W. LUC   JAMES E. O'NEILL AND COLIN R. ROBINSON
ATTN: SHAWN M. CHRISTIANSON, ESQ.               150 CALIFORNIA STREET, 15TH FLOOR                 919 N. MARKET STREET, 17TH FLOOR
55 2ND ST, 17TH FL                              SAN FRANCISCO, CA 94111-4500                      WILMINGTON, DE 19801
SAN FRANCISCO, CA 94105



PENSION BENEFIT GUARANTY CORPORATION            POLSINELLI PC                                     POLSINELLI PC
OFFICE OF THE CHIEF COUNSEL                     CHRISTOPHER A. WARD, STEPHEN J. ASTRINGER         JEREMY R. JOHNSON
1200 K STREET, NW                               222 DELAWARE AVE., SUITE 1101                     600 3RD AVENUE, 42ND FLOOR
WASHINGTON, DC 20005                            WILMINGTON, DE 19801                              NEW YORK, NY 10016




REINHART BOERNER VAN DEUREN S.C.                RICHARDS, LAYTON & FINGER, P.A.                   RIEMER & BRAUNSTEIN LLP
MICHAEL D. JANKOWSKI                            JOHN H. KNIGHT                                    DONALD E. ROTHMAN, PAUL S. SAMSON, ALEXAND
1000 NORTH WATER STREET, SUITE 1700             ONE RODNEY SQUARE                                 THREE CENTER PLAZA, SUITE 600
MILWAUKEE, WI 53202                             920 NORTH KING STREET                             BOSTON, MA 02108
                                                WILMINGTON, DE 19801



RIEMER & BRAUNSTEIN LLP                         SECURITIES & EXCHANGE COMMISSION                  SECURITIES & EXCHANGE COMMISSION
STEVEN E. FOX                                   SECRETARY OF THE TREASURY                         SHARON BINGER
TIMES SQUARE TOWER, SUITE 2506                  100 F ST NE                                       1617 JFK BOULEVARD STE 520
SEVEN TIMES SQUARE                              WASHINGTON, DC 20549                              ONE PENN CENTER
NEW YORK, NY 10036                                                                                PHILADELPHIA, PA 19103



SECURITIES & EXCHANGE COMMISSION NY OFFICE      THE OFFICE CITY                                   TINTRI, INC.
ANDREW CALAMARI REGIONAL DIRECTOR               ATTN: RONDA BRIDGEMAN                             ATTN ROBERT J. DUFFY
BROOKFIELD PLACE                                3167 CORPORATE PL                                 303 RAVENDALE DRIVE
200 VESEY ST, STE 400                           HAYWARD, CA 94545                                 MOUNTAIN VIEW, CA 94943
NEW YORK, NY 10281-1022



TN DEPT OF REVENUE                              ULMER & BERNE LLP                                 US ATTORNEY FOR DELAWARE
C/OTN ATTORNEY GENERAL'S OFFICE, BANKRUPTCY     RICHARD G. HARDY AND TODD A. ATKINSON             DAVID C. WEISS C/O ELLEN SLIGHTS
PO BOX 20207                                    1660 WEST 2ND STREET, SUITE 1100                  1007 N ORANGE ST STE 700
NASHVILLE, TN 37202-0207                        SKYLIGHT OFFICE TOWER                             WILMINGTON, DE 19801
                                                CLEVELAND, OH 44113-1448



US DEPARTMENT OF JUSTICE                        US DEPARTMENT OF TREASURY                         VINCENT J. PEARL JR.
OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF GENERAL COUNSEL                         4 VINCENT RD
JEFF SESSIONS                                   1500 PENNSYLVANIA AVE, NW                         MENDON, MA 01756
950 PENNSYLVANIA AVE, NW
WASHINGTON, DC 20530-0001                       WASHINGTON, DC 20220



WOMBLE BOND DICKINSON (US) LLP
MATTHEW P. WARD, ERICKA F. JOHNSON, MORGAN L.
1313 NORTH MARKET STREET SUITE 1200
WILMINGTON, DE 19801



                                                                                             Parties Served: 58




Page 2 of 2
